AB Volvo Press information July 25, 2007 Volvo Group – six months ended June 30, 2007 · Net sales increased by 5% to SEK 71.4 billion (68.0) in the second quarter · Adjusted for changes in exchange rates, and acquired and divested units, net sales decreased by 1% · Operating income decreased by 6% to SEK 6.119 M (6.539) in the second quarter · Income for the period decreased by 14% to SEK 4.030 M (4.680) in the second quarter · Diluted earnings per share amounted to SEK 1.98 (2.31) in the second quarter · The Industrial Operation’s operating cash flow amounted to SEK 6.1 billion (6.0) in the second quarter · Nissan Diesel and Ingersoll Rand Road Development consolidated in the Volvo Group for the first time in the second quarter Volvo Group Second quarter First six months 2007 2006 2007 2006 Change Net sales Volvo Group 71,446 67,994 132,482 130,729 1 % Operating income Volvo Group 6,119 6,539 11,447 11,969 (4 %) Operating income Industrial operations 5,698 6,055 10,631 11,081 (4 %) Operating income Customer Finance 421 484 816 888 (8 %) Operating margin Volvo Group 8.6 9.6 8.6 9.2 Income after financial items 5,970 6,457 11,377 11,929 (5 %) Income for the period 4,030 4,680 7,786 8,678 (10 %) Diluted earnings per share, SEK 1.98 2.31 3.83 4.27 Return on shareholders' equity last 12 months, % 17.9 18.6 Aktiebolaget Volvo (publ) 556012-5790 Contacts Investor Relations, VHQ Investor Relations: Christer Johansson +46 31 66 13 34 SE-405 08 Göteborg, Sweden Joakim Wahlström +46 31 66 11 91 Tel +46 31 66 00 00 Fax +46 31 53 72 96 Patrik Stenberg +46 31 66 13 36 www.volvo.com John Hartwell +1 Noah Weiss +1 1 CEO comment – continued favorable development in Europe and Asia During the second quarter, demand remained favorable in most of our markets in Europe, Asia and South America. As anticipated, the trend was weaker in North America and Japan. In the second quarter, Nissan Diesel and Ingersoll Rand’s division for road machinery were included in the Group for the first time. The acquired companies strengthen our competitiveness in key markets and strategic product segments. In total, the Group sold products and services for slightly more than SEK 71 billion. We delivered an operating income of more than SEK 6 billion with an operating margin of 8.6% and a good cash flow, despite the down-turn in North America and an unfavorable exchange rate development. The trend in Asia and Eastern Europe is particularly favorable, and these are important markets in which we are continuously strengthening our position and expanding our distribution network to provide our customers with even better service. We have managed the down-turn in North America well and the underlying profitability of the Group is strong. In parts of the Group, the high level of demand means that it is a challenge to be able to deliver in pace with customer orders. The industrial system, particularly in Europe, is under a large amount of strain. Favorable market and strong product program In truck operations, the market trend is very strong in Europe and significantly weaker in North America. Order bookings rose by 68% in Europe, where the focus was on gradually increasing capacity in the entire industrial system to be able to meet demand. In North America, the quarter was difficult as predicted as a result of the transition to new trucks with a new generation of engines. There were also disturbances in conjunction with changes in the North American production structure intended to create a more efficient structure for the future. Toward the end of the quarter, the situation in the plants gradually improved, but productivity is still unsatisfactory. Despite the difficulties in North America and the costs arising from the integration of Nissan Diesel, truck operations achieved a margin of 8.3%. Nissan Diesel had a tough start in the Group due to a weak market in Japan and certain non-recurring costs in conjunction with the acquisition. With favorable market demand and a strong product program, construction equipment had very high underlying growth. Profitability remained favorable, despite some production disruptions and unfavorable exchange-rate trends that had a strong effect on earnings during the quarter. In Buses, earnings were reduced in part by profitability problems in Mexico as a result of low volumes and production disruptions in Europe in conjunction with the transition to the new engines, which resulted in increased costs. Volvo Penta strengthened profitability and achieved its highest-ever operating margin of 13.8%. This was due to continued success for the marine diesel engines and a very favorable trend for industrial engines, which are based on the Group’s new engine program. Volvo Aero took an important step in component manufacturing during the quarter when tests of an important component for the new aircraft engine, GEnx, were approved. This is Volvo Aero’s largest commercial engine project. Profitability was negatively affected during the quarter, however, by the closure of the engine maintenance facility in Bromma, which has now been completed and where capacity utilization toward the end was very low. Customer financing operations continued to show favorable profitability with low credit losses. New financing set a new record during the quarter with a volume of SEK 10.7 billion, which was in part an effect of our efforts to expand financing operations to new markets. Investments for the future Volvo has taken decisions on investments to take advantage of the increased demand for its products in such growth markets as Eastern Europe and Asia. With rising demand, there is an increased need for both heavy diesel engines and gearboxes. To meet this demand, Volvo will invest a total of SEK 1.7 billion through 2009 in engine and gearbox production. The Volvo Group of today has a significantly more efficient production structure that better exploits the advantages of common technology and shared vehicle architecture and collective volumes, although some work remains to reduce bottlenecks and further increase delivery precision. At the same time, we are integrating Nissan Diesel, Ingersoll Rand’s division for road construction equipment and Lingong in the Group during a period when the global economy is strong. Hard work on the part of all Group employees will continue to be needed to meet customer demand and develop the Group’s business. Leif Johansson President and CEO 2 Important events Volvo divesting interest in Petro Stopping Centers Volvo Trucks North America, part of the Volvo Group, is divesting its entire 28.68-percent ownership in U S truck stop chain Petro Stopping Centers Holding L P to TravelCenters of America and Hospitality Properties Trust.The purchase consideration amounts to SEK 316 M (USD 46.3 M). The transaction will result in a capital gain of SEK 316 M affecting second quarter operating income in Volvo Group’s truck segment. Volvo Trucks North America purchased its holding in Petro in 1999 to strengthen its network of parts and service points in North America. Since then, major investments have been made in the Volvo distribution network in North America and, accordingly, ownership in Petro now has less strategic importance. Volvo is applying for delisting from the NASDAQ stock exchange In June, AB Volvo decided to apply for delisting of the Volvo share from the NASDAQ stock exchange in the US and for deregistration of the Class B share from the US Securities and Exchange Commission, SEC. Volvo’s American Depositary Receipts (ADRs), which correspond to B shares, have been listed on NASDAQ since 1985. The listing was part of efforts to increase international ownership of Volvo. The deregulation of international capital markets and the increase in international ownership of shares on the OMX Nordic Exchange Stockholm have resulted in trading being concentrated to Stockholm. Recently, trading in ADRs has corresponded to less than 3% of total trading in the Volvo B share, which the Board of Directors does not consider to be proportionate with the costs for maintaining the listing. However, Volvo intends to maintain the program for ADRs. Following the delisting, all trading in Volvo shares will be concentrated to OMX Nordic Exchange Stockholm. Volvo decides on investments in production of engines and gearboxes As a result of increased demand for the Volvo Group’s products in emerging markets such as Eastern Europe and Asia, production requirements for heavy diesel engines and heavy gearboxes are also rising. To meet this demand, AB Volvo in June decided to invest a total of SEK 1.7 billion in the Group’s manufacturing of diesel engines and heavy gearboxes in the period through 2009. The foundry and production plant in Skövde, where production capacity for heavy diesel engines will be increased by 20%, will account for a large part of the investment, slightly more than SEK 1.1 billion. The investment there will comprise machinery, premises and environment-enhancing measures. In Köping, where production of gearboxes is conducted, the investment will amount to SEK 400 million, which will increase production capacity for gearboxes by 50%. In addition, minor investments will be made in a number of Volvo Powertrain’s plants in other parts of the world, to ensure that industrial systems are adjusted to the higher production capacity. Renault Trucks concludes truck-production agreement with Turkish company Karsan In July, Volvo Group subsidiary Renault Trucks concluded a cooperation agreement with the Turkish independent auto manufacturer Karsan concerning production of trucks for the growing markets in Turkey and neighboring countries. Karsan will produce the trucks on behalf of Renault Trucks at Karsan’s plant in Bursa, Turkey, as of 2009. The models to be produced by Karsan will be Renault Premium Route, Renault Premium Lander and Renault Kerax. The vehicles will be distributed via Renault Trucks’ dealer network in Turkey and neighboring countries. Karsan’s plant will have the capacity to produce approximately 5,000 vehicles annually. Karsan has 817 employees and manufactured a total of 12,500 vehicles in 2006. In 2006, the Turkish market for vehicles with a weight exceeding six tons amounted to more than 40,000 units. Volvo raises new financing During the second quarter, the Volvo Group raised new funding of EUR 1 billion and SEK 5.1 billion in the European capital markets. The bond issues were well received in the market and the Euro bond issue was oversubscribed four times. The debenture loan of EUR 1 billion will mature in 2017. The loan in SEK consists of two debenture loans, each maturing in 2014. One loan totals SEK 3.0 billion while the other totals SEK 2.1 billion. These loans were raised to finance the acquisitions during 2007 of Nissan Diesel, Ingersoll Rand’s division for road construction equipment and Lingong, as well as for the share repurchase and dividend approved by the Annual General Meeting. Important events reported earlier · Volvo completes purchase of Nissan Diesel · Volvo finalizes acquisition of Ingersoll Rand’s road development equipment division · Decisions on several major investments · Annual General Meeting of AB Volvo For further information regarding previously reported important events, please refer to Volvo Group’s report on the first three months of 2007. Detailed information is also available at www.volvo.com 3 Financial summary of the second quarter Income Statement Volvo Group Second quarter First six months SEK M 2007 2006 Change 2007 2006 Change Net sales Volvo Group 71,446 67,994 5 % 132,482 130,729 1 % Operating Income Volvo Group 6,119 6,539 (6 %) 11,447 11,969 (4 %) Operating income Industrial operations 5,698 6,055 (6 %) 10,631 11,081 (4 %) Operating income Customer Finance 421 484 (13 %) 816 888 (8 %) Interest income and similar credits 249 164 52 % 489 323 51 % Interest expense and similar credits (332 ) (189 ) 76 % (480 ) (372 ) 29 % Other financial income and expenses (65 ) (57 ) 14 % (79 ) 9 - Income after financial items 5,970 6,457 (8 %) 11,377 11,929 (5 %) Taxes (1,941 ) (1,777 ) 9 % (3,591 ) (3,251 ) 10 % Income for the period 4,030 4,680 (14 %) 7,786 8,678 (10 %) Net sales The Volvo Group’s net sales increased by 5% to SEK 71,446 M during the second quarter of 2007, compared with SEK 67,994 M the corresponding quarter a year earlier. Net sales increased as an effect of the contribution from acquired companies. Operating income The Volvo Group’s operating income decreased by 6% to SEK 6,119 M in the second quarter (6,539). Operating income was negatively affected by purchase price allocation adjustments (PPA) amounting to SEK 275 M. Excluding these adjustments, the Group’s operating margin was 9.0%. Going forward, the adjustments are expected to amount to approximately SEK 200 M per quarter. The Industrial operations operating income amounted to SEK 5,698 M, which was 6% lower than the preceding year when it amounted to SEK 6,055 M. Operating income of the Volvo Group’s Customer Finance decreased by 13% to SEK 421 M (484). For detailed information on the development, see below. Net financial items Net interest expense in the second quarter was SEK 83 M, compared with an expense of SEK 25 M for the corresponding period in the preceding year. The increased interest expense is primarily attributable to increased debt as a result of acquisitions, share dividend and share redemption. Higher short-term interest rates in Sweden, where the Group’s liquid funds are invested, and lower costs for post-employment benefits, owing to the transfers to pension foundations carried out in the preceding year, had a positive effect on net interest expense. During the quarter, market valuation of derivatives had no effect on Other financial income and expenses (in the preceding year, the effect on earnings was positive in an amount of SEK 7 M). Income taxes The tax expense in the second quarter regarding both current and deferred tax amounted to SEK 1,941 M (1,777). The tax rate during the quarter was 32.5% (27.5%). The tax rate in the preceding year was reduced as an effect of the recognition of deferred tax assets. Income for the period and earnings per share declined Income for the period amounted to SEK 4,030 M (4,680) in the second quarter. Earnings per share before dilution amounted to SEK 1.98 (2.31). Assuming all outstanding options are exercised, earnings per share after full dilution was SEK 1.98 (2.31). 4 Volvo Group’s Industrial Operations – an expected weakening in North America Net sales for the Volvo Group’s Industrial Operations declined by 6% to SEK 69,339M. Adjusted for changes in exchange rates, and acquired and divested units, net sales declined by 1%. As of the second quarter, Nissan Diesel and Ingersoll Rand’s road development equipment division are part of the Volvo Group. Nissan Diesel was consolidated as of April 1 and Ingersoll Rand’s road development equipment as of May 1. Nissan Diesel contributed net sales of SEK 4,614 M during the quarter and Ingersoll Rand’s road development equipment contributed SEK 1,132 M. Net sales was negatively impacted by the sharp drop in demand for trucks in North America, after new, more stringent emissions legislation became effective on January 1, 2007. Net sales were also negatively affected by delivery problems in conjunction with production changeovers in the North American truck operations. The decline in North America was partly offset by favorable demand in the rest of the world, not least in Eastern Europe, where sales developed strongly as an effect of high economic growth, which drives increases in transportation needs and investments in infrastructure. In Asia, sales more than doubled, mainly as a result of the contribution from Nissan Diesel and Lingong. Net sales by market area Second quarter First six months SEK M 2007 2006 Change 2007 2006 Change Western Europe 31,610 30,779 3 % 61,059 59,150 3 % Eastern Europe 7,105 4,429 60 % 12,219 7,506 63 % North America 12,277 19,114 (36 %) 24,437 38,229 (36 %) South America 3,642 3,225 13 % 6,699 5,903 13 % Asia 10,347 5,012 106 % 16,144 9,547 69 % Other markets 4,358 3,121 40 % 7,638 5,771 32 % Total Industrial operations 69,339 65,680 6 % 128,196 126,106 2 % Trucks’ net sales increased by 3% to SEK 46,331 M (44,970), Construction Equipment’s rose by 24% to SEK 14,146 M (11,416), and Volvo Penta’s by 10% to SEK 3,215 M (2,927). On the other hand, net sales in Buses declined by 11% to SEK 4,107 M (4,622) and in Volvo Aero by 5% to SEK 1,845 M (1,950). Income Statement Industrial operations Second quarter First six months SEK M 2007 2006 Change 2007 2006 Change Net sales 69,339 65,680 6 % 128,196 126,106 2 % Cost of sales (53,706 ) (50,501 ) 6 % (98,881 ) (96,862 ) 2 % Gross income 15,633 15,179 3 % 29,315 29,244 0 % Gross margin 22.5 23.1 22.9 23.2 - Research and development expenses (2,679 ) (2,034 ) 32 % (5,013 ) (3,985 ) 26 % Selling expenses (5,793 ) (5,059 ) 15 % (10,765 ) (9,999 ) 8 % Administrative expenses (1,706 ) (1,598 ) 7 % (3,528 ) (3,258 ) 8 % Other operating income and expenses (122 ) (486 ) (75 %) 175 (1,096 ) - Income from investments in associated companies 317 12 - 398 44 - Income from other investments 48 41 16 % 49 131 (63 %) Operating income 5,698 6,055 (6 %) 10,631 11,081 (4 %) Operating margin 8.2 9.2 8.3 8.8 - 5 Lower operating income In the second quarter of 2007, operating income for the Volvo Group’s Industrial Operations amounted to SEK 5,698 M, which was 6% lower than the second quarter of 2006. The operating margin for the Industrial Operations amounted to 8.2% (9.2). Outside North America, demand for the Group’s products is very good, which in combination with competitive product programs has resulted in a continued favorable price realization. The high demand also leads to continued high capacity utilization in the Group’s industrial systems outside North America. An advantageous product and market mix, with increased sales in Europe, has made a positive contribution to the Group’s earnings, and at the same time the Volvo Group’s dealer operations and the products and services in aftermarket business continue to show increased profitability. Operating income was adversely affected as a consequence of lower demand in North America, and as an effect of considerable disruptions in the production in conjunction with the transition to a new generation of engines and changeovers in the industrial system in North America. The operations of the acquired companies Nissan Diesel and Ingersoll Rand’s road development equipment division contributed SEK 222 M in operating income during the second quarter, excluding purchase price allocation adjustments (PPA). Nissan Diesel’s operations generated a contribution to operating income amounting to SEK 94 M, excluding negative effects from purchase price allocation adjustments (PPA) amounting to SEK 240 M, whereof SEK 158 M is attributable to amortization of intangible and tangible assets and SEK 82 M is attributable to revaluation of inventories. Ingersoll Rand road development equipment operations generated a contribution to operating income amounting to SEK 128 M, excluding negative effects from purchase price allocation adjustments (PPA) amounting to SEK 35 M, whereof SEK 21 M is attributable to amortization of intangible and tangible assets and SEK 14 M is attributable to revaluation of inventories. The increase in selling expenses is primarily an effect of the acquired companies. Research and development costs amounted to SEK 2,679 M (2,034). Compared with the preceding year, costs rose by SEK 370 M as a result of reduced capitalization of costs and increased amortization on previously capitalized costs The improvement in Other operating income and expenses is primarily attributable to currency contracts and currency related translation differences and the sale of Sörred Energi, The sale had a positive impact on operating income amounting to SEK 200 M. During the quarter, the entire holding of 28.68% in the associated company Petro Stopping Centers was sold, which had a positive effect of SEK 316 M on the operating income in Trucks. The combined effect of changed exchange rates, particularly for the USD, had an adverse effect on operating income of approximately SEK 700 M in the second quarter of 2007, compared with the same period in 2006. Maintained operating cash flow in industrial operations In the second quarter of 2007, operating cash flow amounted to SEK 6.1 billion (6.0). Working capital declined by SEK 1.7 billion during the quarter. Financial items and income taxes paid had a negative impact on cash flow amounting to SEK 1.3 billion during the quarter, primarily relating to income tax payments. 6 Volvo Group’s Customer Finance – good growth Total new financing volume in the second quarter of 2007 amounted to SEK 10.7 billion (9.6), an overall record for quarterly volume. In total, 12,149 units (11,142) were financed during the quarter, resulting in an average financing per contract of SEK 0.88 M (0.86). In the markets where financing is offered, the average penetration rate in the second quarter was 25% (19). At June 30, 2007 total assets in Customer Finance amounted to SEK 85 billion (82). Adjusted for exchange-rate movements, the credit portfolio grew by 5.9% (8.3). Operating income in the second quarter amounted to SEK 421 M (484). Return on shareholders’ equity for the rolling 12 months was 12.9% (14.0). The equity ratio at the end of the second quarter was 8.3% (10.2). Credit provision expenses in the second quarter, while still at low levels, increased when compared with the second quarter 2006, which was exceptionally low, and both 2006 and 2007 second quarters had strong portfolio performance. Write-offs in the second quarter amounted to SEK 54 M (71). The annualized write-off ratio through June 30, 2007, was 0.33% (0.34). On June 30, 2007, the total credit reserves were 1.82% of the credit portfolio (1.99). Income Statement Customer Finance Second quarter First six months SEK M 2007 2006 Change 2007 2006 Change Finance and lease income 1 894 1 783 6 % 3 699 3 521 5 % Finance and lease expenses (1098 ) (984 ) 12 % (2140 ) (1949 ) 10 % Gross income 796 799 (0 %) 1 559 1 572 (1 %) Selling and administrative expenses (359 ) (304 ) 18 % (713 ) (618 ) 15 % Credit provision expenses (32 ) (11 ) 187 % (65 ) (56 ) 15 % Other operating income and expenses 16 0 - 35 (10 ) - Operating income 421 484 (13 %) 816 888 (8 %) Income taxes (144 ) (145 ) (1 %) (304 ) (287 ) 6 % Income for the period 277 339 (18 %) 512 601 (15 %) Return on Equity, 12 month moving values 12,9 % 14,0 % - Growth – organic and through Volvo Group acquisitions Volvo Financial Services continued to grow organically in the second quarter as overall penetration levels increased from 19% in the second quarter of 2006 to 25% in the second quarter of 2007. In Europe, Volvo Trucks penetration improved from 22% in the second quarter of 2006 to 25% during the second quarter of 2007. In North America, Volvo Trucks penetration and Mack Trucks penetration increased significantly from 13% and 11% to 19% and 21% respectively. Despite lower penetration compared to the same quarter of 2006, other markets, and in particular Eastern Europe, recorded significantly higher retail volume consistent with the sales growth of the other Volvo Business Areas. During the quarter, Volvo Financial Services commenced wholesale financing activities in North America for dealers of the recently acquired Ingersoll Rand Road Development business. This is an important part of the financial offering and is a precursor for the start of retail financing operations in the third quarter in that market. Together, these activities resulted in the record volume level and a continued net increase in the total credit portfolio. In addition to the work being conducted to establish operations in Slovakia, Hungary and South Korea reported at the end of the first quarter, Volvo Financial Services has commenced feasibility studies in a number of other markets to determine further geographic coverage and profitable growth opportunities. 7 Volvo Group financial position The Volvo Group’s financial position changed during the second quarter as an effect of the acquisitions of Nissan Diesel and Ingersoll Rand’s division for road development equipment and the transfer of capital to the shareholders. As a consequence of the acquisitions and the transfer of capital, the Industrial Operations had a net financial debt amounting to SEK 16.1 billion at the end of the second quarter 2007. At the end of 2006, the Industrial Operations had net financial assets amounting to SEK 23.1 billion. During the second quarter AB Volvo borrowed EUR 1 billion and SEK 5.1 billion on the European capital market. The borrowing was made to finance the acquisitions made during 2007 and the share redemption and share dividend decided upon by the annual general meeting. The Volvo Group’s total assets amounted to SEK 315.5 billion at June 30, 2007, an increase of 57.1 billion since year-end 2006. Assets increased mainly as a result of higher levels of inventory and increased intangible and tangible assets due to the acquisitions. Changed currency exchange rates increased assets by SEK 2.6 billion. Shares and participations amounted to 2.4 billion at June 30, 2007, a decrease from year-end 2006 with 4.5 billion as a result of the reclassification of Nissan Diesel from associated company to Group Company. The customer financing receivables amounted to SEK 70.1 billion at June 30, 2007, an increase by 5.4 billion since year-end 2006. Shareholder’s equity at June 30, 2007, amounted to 76.1 billion. Total contingent liabilities at June 30, 2007, amounted to SEK 7.5 billion, a decrease of SEK 0.2 billion compared with December 31, 2006 Sales to associated companies amounted to SEK 370 M and purchasing from associated companies amounted to SEK 51 M during the second quarter 2007. On June 30, 2007, receivables from associated companies amounted to SEK 178 M and liabilities to associated companies to SEK 12 M. Sales to Renault SA amounted to SEK 267 M and purchasing from Renault SA to SEK 1,111 M during the first six months of 2007. Receivables from Renault SA amounted to SEK 67 M and liabilities to Renault SAS to SEK 402 M, at June 30, 2007. Number of employees On June 30, 2007, the Volvo Group had 97,831 employees, compared with 83,187 at year-end 2006. The increase is mainly related to acquired companies. 8 Business area overview Net sales Second quarter First six months 12 month Jan-Dec SEK M 2007 2006 Change Change1) 2007 2006 rolling values 2006 Trucks 46,331 44,970 3 % (6 %) 85,530 86,495 170,299 171,265 Construction Equipment 14,146 11,416 24 % 16 % 25,148 21,154 46,125 42,131 Buses 4,107 4,622 (11 %) (9 %) 7,848 8,908 16,211 17,271 Volvo Penta 3,215 2,927 10 % 13 % 6,157 5,713 11,218 10,774 Volvo Aero 1,845 1,950 (5 %) 4 % 3,806 4,157 7,883 8,233 Eliminations and other (304 ) (205 ) - - (292 ) (321 ) (626 ) (654 ) Industrial operations 69,339 65,680 6 % (1 %) 128,196 126,106 251,111 249,020 Customer Finance 1,894 1,783 6 % - 3,699 3,521 7,826 7,648 Reclassifications and eliminations 212 531 - - 586 1,102 1,651 2,167 Volvo Group 71,446 67,993 5 % - 132,482 130,729 260,588 258,835 1) Adjusted for exchange rates and acquired and divested units. Operating income Second quarter First six months 12 month Jan-Dec SEK M 2007 2006 Change 2007 2006 rolling values 2006 Trucks 1) 3,831 4,126 (7 %) 7,542 7,783 14,587 14,828 Construction Equipment 1,398 1,276 10 % 2,344 2,153 4,263 4,072 Buses 122 201 (40 %) 212 372 585 745 Volvo Penta 444 375 19 % 737 622 1,221 1,105 Volvo Aero 93 153 (39 %) 185 363 181 359 Group headquarter functions and other (190 ) (76 ) - (389 ) (212 ) (861 ) (684 ) Industrial operations 1) 5,698 6,055 (6 %) 10,631 11,081 19,975 20,425 Goodwill adjustment - (1,712 ) (1,712 ) Industrial operations 5,698 6,055 (6 %) 10,631 11,081 18,262 18,713 Customer Finance 421 484 (13 %) 816 888 1,614 1,686 Volvo Group 6,119 6,539 (6 %) 11,447 11,969 19,876 20,399 1) Excluding adjustment of goodwill in the subsidiary Mack Trucks in 2006. Operating margin Second quarter First six months 12 month Jan-Dec % 2007 2006 2007 2006 rolling values 2006 Trucks 1) 8.3 9.2 8.8 9.0 8.6 8.7 Construction Equipment 9.9 11.2 9.3 10.2 9.2 9.7 Buses 3.0 4.3 2.7 4.2 3.6 4.3 Volvo Penta 13.8 12.8 12.0 10.9 10.9 10.3 Volvo Aero 5.0 7.8 4.9 8.7 2.3 4.4 Industrial operations 1) 8.2 9.2 8.3 8.8 8.0 8.2 Industrial operations 8.2 9.2 8.3 8.8 7.3 7.5 Volvo Group 8.6 9.6 8.6 9.2 7.6 7.9 1) Excluding adjustment of goodwill in the subsidiary Mack Trucks in 2006. 9 Overview of Industrial Operations Trucks – strong Europe and weak North America · Continued very strong demand in Europe – order bookings up 68% · Steep market downturn in North America · Nissan Diesel consolidated during the second quarter Net sales by market area Second quarter First six months SEK M 2007 2006 Change 2007 2006 Change Europe 27,997 25,332 11 % 52,975 47,814 11 % North America 5,892 12,748 (54 %) 13,101 26,009 (50 %) South America 2,728 2,344 16 % 5,059 4,207 20 % Asia 6,287 2,152 192 % 8,608 4,110 109 % Other markets 3,427 2,394 43 % 5,787 4,355 33 % Total 46,331 44,970 3 % 85,530 86,495 (1 %) Continued strong truck market outside North America Demand is on record level on most of the world’s largest truck markets, with the exception of North America. The European market continues on a high level, and as of June, the total number of registrations in the 27 countries of the EU and Norway and Switzerland increased by 5% to 166,122 heavy trucks (158,439). The development is especially strong in Eastern Europe, where the positive economic development and increased transportation needs drive a strong growth in demand for heavy trucks. The total market for heavy trucks (Class 8) in North America declined during the first six months of the year by 32% to 116,618 trucks, compared with 171,490 trucks the first six months of 2006. The decrease is a consequence of customers choosing to buy new trucks ahead of the new emission standards, which came into effect on January 1, 2007. In Brazil, the market grew by 35% to 25,352 heavy trucks (18,799). In Asia, the market for heavy trucks continues to develop favorably. As of May, the Chinese market for trucks over 14 tons grew by 60% to 207,525 trucks (129,574) and in India, the market grew by 9% to 103,690 trucks (94,942). In Japan, the total market for heavy trucks as of June amounted to 21,380 vehicles (23,296), a decrease of 8%. The continued favorable business climate in Europe creates a greater need for transport in most markets and particularly between east and west, which strengthens demand for heavy trucks. The strongest demand growth is noted in Eastern Europe, where the Volvo Group has a very strong market position. The total European market is expected to reach 330,000 new trucks during 2007, which is unchanged from the first quarter of 2007. Demand in North America is as expected low, as a consequence of pre-buys during 2006, lower freight volumes during the first six months of 2007 and dealers still having stocks of trucks equipped with US’04-engines. The market development is difficult to predict, but the total market is expected to reach 200,000-220,000 heavy trucks during 2007. Increased order bookings during the second quarter Order bookings per market Second quarter First six months Number of trucks 2007 2006 Change 2007 2006 Change Europe 47,911 28,472 68 % 91,614 74,092 24 % North America 3,906 4,900 (20 %) 9,179 31,319 (71 %) South America 4,042 2,978 36 % 8,578 5,945 44 % Asia 4,093 3,187 28 % 8,087 7,616 6 % Other markets 2,531 3,408 (26 %) 5,515 5,490 0 % Total 62,483 42,925 45 % 122,973 124,462 (1 %) Nissan Diesel 1) 12,034 - - 12,034 - - Total 74,517 42,925 74 % 135,007 124,462 8 % 1) Nissan Diesel was not part of the Volvo Group during 2006. Nissan Diesel’s order bookings amounted to 17,359 trucks during the second quarter of 2006. 10 During the second quarter, the truck operation’s order bookings increased by 45% to 62,483 trucks (42,925), excluding Nissan Diesel. Order bookings in Europe rose significantly, with development in Eastern Europe being exceptionally strong, where order bookings rose by some 130% during the quarter. The high level of order bookings is an effect of both the continued strength of the market and very competitive product programs. As expected, order bookings in North America were low, as customers are still hesitant to order trucks with the new engines complying with the US’07 emission standards. Outside Europe and North America, order bookings continue to develop favorably. In South America order bookings increased by 36%. Increased deliveries in markets outside North America Deliveries per market Second quarter First six months Number of trucks 2007 2006 Change 2007 2006 Change Europe 33,102 32,620 1 % 61,939 60,743 2 % North America 5,540 18,038 (69 %) 14,564 35,579 (59 %) South America 3,595 2,940 22 % 6,591 5,488 20 % Asia 9,688 2,927 231 % 12,818 5,796 121 % Other markets 5,423 2,709 100 % 7,927 4,942 60 % Total 57,348 59,234 (3 %) 103,839 112,548 (8 %) Nissan Diesel is included in the deliveries during the second quarter of 2007, but not in the figures for 2006. The delivery pace of the truck operations remained high during the second quarter on all markets but North America, and capacity utilization in the plants was in general high or very high. In total, 57,348 trucks were delivered during the quarter, compared with 59,234 trucks in the same period of the preceding year. The large increases in Asia and Other markets is mainly an effect of Nissan Diesel being included in the deliveries for the second quarter of 2007. Excluding Nissan Diesel, deliveries in Asia were up by 11% and by 6% in Other markets. During June, Renault Trucks started deliveries of the new light truck, Renault Mascott. During the quarter a total of 593 Renault Mascotts were delivered primarily in Europe, compared with some 3700 trucks during the second quarter of 2006. During the second quarter Nissan Diesel’s deliveries declined to 10,011 trucks compared with 15,546 trucks the same period in the preceding year. The lower deliveries are mainly an effect of lower sales to Nissan Motors as a consequence of a temporary gap in the product portfolio during the second quarter. It is also as en effect of lower market demand in Japan and Nissan Diesel introducing new and more expensive environmentally-friendly engines earlier than competitors ahead of the new emission standards (NLT), which takes effect in September 2007. Strong profitability in Europe but weakening in North America During the second quarter, the truck operation’s net sales amounted to SEK 46,331 M, which was an increase of 3% compared with SEK 44,970 during the same quarter in 2006. Nissan Diesel contributed with SEK 4,614 M to net sales. Adjusted for changes in exchange rates and Nissan Diesel, net sales declined by 6%. The lower net sales are in its entirety attributable to the North American market where deliveries have declined sharply. Operating income declined by 7% to SEK 3,831 M (4,126). Operating margin amounted to 8.3% (9.2). Excluding Nissan Diesel, operating margin amounted to 9.5%. The favorable demand and very competitive products contributed to favorable price realization in all markets outside North America. High capacity utilization in the plants in Europe and an advantageous product and market mix also contributed to profitability as did the increased profitability in the dealer network and for the products and services in the aftermarket business. On the other hand, operating income was negatively affected by lower demand in North America and significant disruptions in conjunction with the transition to a new generation of engines. Nissan Diesel’s operations contributed SEK 94 M to operating income, excluding negative effects from purchase price allocation adjustments (PPA) amounting to a total of SEK 240 M, of which SEK 158 M is attributable to amortization of intangible and tangible assets and SEK 82 M to revaluation of inventories. A capital gain of SEK 316 M from the sale of 28.68% in Petro Stopping Centers is included in the operating income. Positive reception for new generation of products in North America The North American operations were affected by significant production disruptions associated with the transition to US’07 products and internal industrial optimization, which resulted in a low level of deliveries and poor industrial productivity. A slow production ramp-up of trucks with the new engine generation began in the second quarter and will continue in the third quarter. Even though there have been delays in deliveries to customers, initial customer reactions to the performance of the new trucks have been very positive for both Mack and Volvo Trucks. There have been positive reactions to both fuel economy and drivability. 11 The high capacity utilization in the industrial systems of both Renault Trucks and Volvo Trucks in Europe has strained the supplier base and from time to time there are delivery disruptions that affect productivity. Internally, the focus is on eliminating bottlenecks in order to secure the delivery capacity and increase the productivity. In the beginning of 2007, Renault Trucks successfully extended its product program within light trucks through the launch of Renault Maxity. Towards the end of the second quarter, deliveries began of the new version of Renault Mascott equipped with a Euro 4-engine, which further strengthens Renault Trucks’ product line. Construction Equipment – continued good market conditions · Sales up 24% · Operating income rose by 10% · Total world market up 10% Net sales by market area Second quarter First six months SEK M 2007 2006 Change 2007 2006 Change Europe 6,306 5,398 17 % 11,492 9,948 16 % North America 3,623 3,541 2 % 5,836 6,388 (9 %) South America 469 309 52 % 883 601 47 % Asia 3,095 1,756 76 % 5,653 3,394 67 % Other markets 653 412 58 % 1,284 823 56 % Total 14,146 11,416 24 % 25,148 21,154 19 % Strong momentum in China The total world market for heavy and compact construction equipment in the areas in which Volvo Construction Equipment operates grew 10% in the second quarter of 2007 compared to the corresponding period of the preceding year. In North America, the market declined by 12%, primarily due to lower activities in the housing construction market. The total European market increased by 13% and the Asian market by 31%, with a strong contribution from China, up 54%. Other markets rose 25%. Total market development in the second quarter, unit sales in % Europe North America Asia Other markets Total Heavy equipment +12 (18 ) +37 +24 +14 Compact equipment +14 (9 ) +24 +24 +8 Total +13 (12 ) +31 +25 +10 Global market conditions continue to be favorable. The European market is expected to report growth of around 10% in 2007. The Asian market is expected to grow by around 15% with China as the primarily growth engine, and the forecast for Other Markets is growth of approximately 10%. The growth trend in these regions is expected to compensate for the decline in North America, where the market is expected to decline by around 10%, but still remain on a historically high level. Strong order bookings Order bookings remain strong and the value of the order book at June 30 was 24% higher than at the same date in the preceding year, excluding Lingong and Ingersoll Rand’s road development equipment division. Increased sales and operating income Net sales in Construction Equipment rose by 24% to SEK 14,146 M (11,416) in the second quarter. Adjusted for changes in exchange rates and the acquisitions of Lingong and Ingersoll Rand’s road development division, net sales rose by 16%. Operating income increased by 10% to SEK 1,398 M (1,276) and the operating margin was 9.9% (11.2). The increase in income is primarily attributable to higher volumes. In some parts of the operations, the high capacity utilization and delivery disruptions from suppliers have caused some production disruptions with lower productivity as a consequence. Changes in exchange rates had a negative impact on the operating income. 12 Ingersoll Rand’s road development equipment division had sales of SEK 1,132 M and generated an operating income of SEK 128 M, excluding negative effects from purchase price allocation adjustments of SEK 35 M, whereof SEK 21 M is attributable to amortization of intangible assets and SEK 14 M to revaluation of inventories. Successful marketing activities In the end of April Construction Equipment successfully participated in the trade fair exhibition Bauma in Munich with the biggest stand ever. Sales of new Volvo equipment was better than expected during the exhibition and the total number of visitors exceeded 500,000, up 20% from 2004. This indicates the very strong momentum in the European market in general and the German market in particular. During a period of around three weeks in June, more than 6,000 customers from all over the world visited the traditional Volvo days in Eskilstuna to try out Volvo CE machines. In June, Volvo CE acquired 15 hectares of land in the city of Kaluga in Russia adjacent to the Group’s truck operations, with the intention of starting production of construction equipment within a few years. Buses – decreased sales and lower profitability · Lower order bookings · Deliveries declined · Development of new hybrid technology Net sales by market area Second quarter First six months SEK M 2007 2006 Change 2007 2006 Change Europe 1,928 2,046 (6 %) 3,654 3,956 (8 %) North America 1,185 1,195 (1 %) 2,273 2,447 (7 %) South America 359 453 (21 %) 580 877 (34 %) Asia 435 671 (35 %) 956 1,191 (20 %) Other markets 200 257 (22 %) 385 437 (12 %) Total 4,107 4,622 (11 %) 7,848 8,908 (12 %) Varying trends in bus markets During the second quarter, trends varied in bus markets around the world. In Europe, the trend was stable, with new registrations at the same level as in 2006. In the US and Canada, the coach market is expected to decline by about 20% due to last year’s pre-buying to meet new US07 emission regulations. The urban bus market was stable. In Mexico, the decline for coaches was 35% for the first five months of the year. Asia and South America continue to remain at a generally high level in the intercity and the coach segment. During the second quarter, Volvo Bus noted 1,840 order booking for buses, including a recalled order in Chile for 499 vehicles, compared with 3,005 buses in 2006. The figure for the second quarter of 2006 includes a long-term order of 731 buses for Nova Bus. At the end of the quarter, the order backlog was 5,360 buses (4,915). Deliveries amounted to 2,293 buses (3,022). Lower deliveries negatively affected earnings Net sales during the second quarter amounted to SEK 4,107 M, a decrease of 11% from SEK 4,622 M in the preceding year. Adjusted for currency movements, net sales declined by 9%. Operating income declined to SEK 122 M (201). The decline was primarily attributable to lower deliveries as a result of the decline for coaches in Mexico and North America and continued production disturbances in Europe in conjunction with the introduction of new products. The operating margin amounted to 3.0% (4.3). Work to improve efficiency in Volvo Buses continued with a focus on a profitability program in Europe and the completion of the introduction of the new products. In Mexico, capacity was adapted to the lower market demand. In South America, the new B9R/B12R coach program is being launched. Investments in environmentally friendly products such as the new hybrid technology are an important part of Volvo Buses’ product development. Volvo Buses received a grant of SEK 116 M from the Swedish Energy Agency for the development of hybrid technology that is expected to reduce fuel consumption by about 35%. During 2008, field trials will be conducted with Transport of London using six double deckers. 13 Volvo Penta – continued good profitability · Strong sales development in Europe, +14% · Good development for industrial engines, +13% · Operating margin at 13,8% Net sales by market area Second quarter First six months SEK M 2007 2006 Change 2007 2006 Change Europe 1,925 1,683 14 % 3,716 3,281 13 % North America 681 785 (13 %) 1,370 1,541 (11 %) South America 67 62 8 % 121 108 12 % Asia 452 339 33 % 791 662 19 % Other markets 90 58 55 % 159 121 31 % Total 3,215 2,927 10 % 6,157 5,713 8 % Continued strong European market The European market continued to be strong during the second quarter for both marine and industrial engines. Demand for leisure boats continues to have a positive development and the leading European boat builders currently have high capacity utilization in their factories. In North America, demand stabilized during the second quarter, however at a lower level than the preceding year, while the total market increased in Asia as well as the Middle East. Volvo Penta has strengthened its market shares in Europe and North America, as well as growth markets in for example India and South America. Order bookings continue to be strong. Shorter lead times in the production system and improved delivery precision contributed to a better-balanced order book compared with the preceding year. Increased sales and strengthened profitability During the second quarter, Volvo Penta’s sales increased by 10% to SEK 3,215 M. Adjusted for changes in exchange rates, net sales increased by 13%. Sales distributed per business segment: Marine Leisure SEK 2,002 M (1,879), Marine Commercial SEK 328 M (271) and Industrial SEK 885 M (782). Operating income rose to SEK 444 M (375). Profit was affected positively by good price realization and a favorable product mix Operating margin amounted to 13.8% (12.8). In the autumn of 2007, Volvo Penta takes the next step in the development of the IPS-system with the introduction of a new and larger drive unit for the Group’s 9 and 11 liter engines. The new drive units, with 750 and 850 hp, give Volvo Penta the opportunity to grow in the segment for larger boats, from 50 to 100 feet. Volvo Penta will also launch new services that simplify boating, among other things an electronically and satellite guided anchor, which will automatically keep the boat at the wanted position at sea. Volvo Aero – commercial component business continues to grow · Strong market development · Component business continues to grow · Operational activities in Bromma closed Net sales by market area Second quarter First six months SEK M 2007 2006 Change 2007 2006 Change Europe 816 962 (15 %) 1,681 2,008 (16 %) North America 915 830 10 % 1,878 1,810 4 % South America 26 54 (52 %) 68 105 (35 %) Asia 79 91 (13 %) 137 184 (26 %) Other markets 9 13 (31 %) 42 50 (16 %) Total 1,845 1,950 (5 %) 3,806 4,157 (8 %) 14 World air traffic continues to increase World airline passenger traffic increased 3% in April and 4% in the first four months of 2007. Europe had the strongest traffic growth year-to-date. It was followed by Asia-Pacific and the US. IATA has raised its industry profit forecast for world airlines for this year and next due to improving market conditions. Order bookings for large commercial jets continued to increase in the first six months of this year. The combined order intake for Airbus and Boeing totaled 1,229 aircraft through June, an increase of 101% compared with the preceding year. Airbus and Boeing delivered 451 aircraft in the first six month of this year, up 9% compared with the year-earlier period. The backlog at the end ofJune reached 5,699 aircraft which corresponds to more than 12,000 engines. Successful test with GEnx components During the second quarter, Volvo Aero’s sales amounted to SEK 1845 M, which was 5% lower than in the corresponding period the preceding year. Adjusted for changes in exchange rates, sales increased by 4%. The operational activities in Bromma were finalized at the end of June. During the second quarter sales in Bromma amounted to SEK 93 M, compared with SEK 230 M during the same quarter 2006. As a result of new orders and increased air traffic, the commercial component business, including manufacturing of new spare parts, continued to grow. Operating income amounted to SEK 93 M (153) and the operating margin to 5.0% (7.8). The weaker income is primarily attributable to costs for the closure of the Bromma plant. Earnings and the margin were also affected by an unfavorable currency trend. General Electric’s new GEnx engine has passed one of the toughest tests an engine can be put through, the “Fan Blade Out Test (FBO)”. An important objective of the FBO test is to demonstrate that the aircraft engine, at full speed, can lose one of its fan blades without causing devastating consequences to the aircraft. Volvo Aero is responsible for the design of the two components used to affix the GEnx engine to the aircraft wing. The FBO test is crucial in order to demonstrate the ability of the components to cope with maximum strain. 15 Financial reports and other information Volvo Group second quarter 17 Income statements Volvo Group first six months 18 Balance Sheets Volvo Group 19 Cash flow statement second quarter 21 Cash flow statement first six months 22 Change in shareholders’ equity 23 Net financial position 24 Key ratios 25 Quarterly figures 26 Accounting principles 29 Risks and uncertainties 30 Corporate acquisitions and divestments 31 Parent Company 33 16 Income statements Volvo Group second quarter Industrial operations Customer Finance Elim and reclassifications Volvo Group Total SEK M 2007 2006 2007 2006 2007 2006 2007 2006 Net sales 69,339 65,680 1,894 1,783 212 531 71,446 67,994 Cost of sales (53,706 ) (50,501 ) (1,098 ) (984 ) (212 ) (531 ) (55,017 ) (52,016 ) Gross income 15,633 15,179 796 799 0 0 16,429 15,978 Research and development expenses (2,679 ) (2,034 ) 0 0 0 0 (2,679 ) (2,034 ) Selling expenses (5,793 ) (5,059 ) (350 ) (301 ) 0 0 (6,144 ) (5,360 ) Administrative expenses (1,705 ) (1,598 ) (9 ) (3 ) 0 0 (1,714 ) (1,602 ) Other operating income and expenses (121 ) (486 ) (17 ) (11 ) 0 0 (138 ) (497 ) Income from investments in associated companies 317 12 1 0 0 0 317 12 Income from other investments 48 41 0 0 0 0 48 41 Operating income 5,698 6,055 421 484 0 0 6,119 6,539 Interest income and similar credits 268 222 0 0 (20 ) (58 ) 249 164 Interest expenses and similar charges (352 ) (247 ) (0 ) 0 20 58 (332 ) (189 ) Other financial income and expenses (65 ) (57 ) 0 0 0 0 (65 ) (57 ) Income after financial items 5,549 5,973 421 484 0 0 5,970 6,457 Income taxes (1,797 ) (1,633 ) (144 ) (145 ) 0 0 (1,941 ) (1,777 ) Income for the period* 3,753 4,340 277 339 0 0 4,030 4,680 * Attributable to: Equity holders of the parent company 4,003 4,665 Minority interests 27 15 4,030 4,680 Basic earnings per share, SEK 1.98 2.31 Diluted earnings per share, SEK 1.98 2.31 17 Income statements Volvo Group first six months Industrial operations Customer Finance Elim and reclassifications Volvo Group Total SEK M 2007 2006 2007 2006 2007 2006 2007 2006 Net sales 128,196 126,106 3,699 3,521 586 1,102 132,482 130,729 Cost of sales (98,881 ) (96,862 ) (2,140 ) (1,949 ) (586 ) (1,102 ) (101,607 ) (99,913 ) Gross income 29,315 29,244 1,559 1,572 0 0 30,874 30,816 Research and development expenses (5,013 ) (3,985 ) 0 0 0 0 (5,013 ) (3,985 ) Selling expenses (10,765 ) (9,999 ) (696 ) (606 ) 0 0 (11,461 ) (10,605 ) Administrative expenses (3,528 ) (3,258 ) (17 ) (12 ) 0 0 (3,545 ) (3,270 ) Other operating income and expenses 175 (1,096 ) (29 ) (66 ) 0 0 144 (1,162 ) Income from investments in associated companies 398 44 1 0 0 0 398 44 Income from other investments 49 131 0 0 0 0 49 131 Operating income 10,631 11,081 816 888 0 0 11,447 11,969 Interest income and similar credits 549 433 0 0 (59 ) (110 ) 489 323 Interest expenses and similar charges (539 ) (482 ) (0 ) 0 59 110 (480 ) (372 ) Other financial income and expenses (79 ) 9 0 0 0 0 (79 ) 9 Income after financial items 10,561 11,041 816 888 0 0 11,377 11,929 Income taxes (3,287 ) (2,965 ) (304 ) (287 ) 0 0 (3,591 ) (3,251 ) Income for the period* 7,274 8,076 512 601 0 0 7,786 8,678 * Attributable to: Equity holders of the parent company 7,756 8,646 Minority interests 30 32 7,786 8,678 Basic earnings per share, SEK 3.83 4.27 Diluted earnings per share, SEK 3.83 4.27 18 Balance Sheets Volvo Group Industrial operations Customer Finance Elim and reclassifications Total June 30 Dec 31 June 30 Dec 31 June 30 Dec 31 June 30 Dec 31 SEK M 2007 2006 2007 2006 2007 2006 2007 2006 Assets Non-current assets Intangible assets 36,926 19,054 61 62 0 0 36,988 19,117 Tangible assets Property, plant and equipment 45,503 34,291 81 88 0 0 45,585 34,379 Assets under operating leases 12,142 11,822 421 279 8,578 8,400 21,141 20,501 Financial assets Shares and participations 2,388 6,862 30 29 0 0 2,418 6,890 Long term customer financing receivables 569 582 43,508 39,276 (8,189 ) (7,769 ) 35,888 32,089 Deferred assets 7,728 6,300 377 354 6 9 8,111 6,663 Other long-term receivables 5,955 4,958 37 27 (1,017 ) (585 ) 4,973 4,400 Total non-current assets 111,211 83,869 44,515 40,115 (622 ) 55 155,104 124,039 Current assets Inventories 45,957 33,894 392 317 0 0 46,349 34,211 Short-term receivables Customer-financing receivables 616 611 38,249 36,979 (4,627 ) (4,937 ) 34,238 32,653 Current tax assets 3,530 1,196 27 25 0 0 3,558 1,221 Other receivables 46,156 44,561 1,275 1,145 (4,419 ) (11,307 ) 43,011 34,399 Non-current assets held for sale 0 805 0 0 0 0 0 805 Marketable securities 21,954 20,324 2 18 0 0 21,957 20,342 Cash and cash equivalents 10,395 9,618 928 1,203 (39 ) (64 ) 11,283 10,757 Total current assets 128,608 111,009 40,873 39,687 (9,085 ) (16,308 ) 160,396 134,388 Total assets 239,819 194,878 85,388 79,802 (9,707 ) (16,253 ) 315,500 258,427 19 Industrial operations Customer Finance Elim and reclassifications Total June 30 Dec 31 June 30 Dec 31 June 30 Dec 31 June 30 Dec 31 SEK M 2007 2006 2007 2006 2007 2006 2007 2006 Shareholders’ equity and liabilities Shareholders’ equity Equity attributable to the equity holders of the parent company 68,274 78,763 7,085 8,141 0 0 75,359 86,904 Minority interests 775 284 0 0 0 0 775 284 Total shareholders’ equity* 69,049 79,047 7,085 8,141 0 0 76,134 87,188 Non-current provisions Provisions for post-employment benefits 10,181 8,664 28 28 0 0 10,210 8,692 Provisions for deferred taxes 6,188 3,315 1,207 1,107 0 0 7,395 4,422 Other non-current provisions 6,737 6,507 95 87 133 156 6,964 6,750 Non-current liabilities 42,223 24,458 36,113 32,654 (5,754 ) (11,654 ) 72,583 45,457 Current provisions 11,083 9,643 99 48 96 109 11,278 9,799 Current liabilities Loans 44,602 25,615 2,948 2,675 (48 ) (44 ) 47,502 28,247 Liabilities associated with assets held for sale 0 280 0 0 0 0 0 280 Trade payables 47,831 37,831 298 252 0 0 48,129 38,080 Current tax liabilities 2,567 1,164 743 637 0 0 3,310 1,801 Other current liabilities (642 ) (1,646 ) 36,772 34,173 (4,134 ) (4,820 ) 31,995 27,711 Total shareholders’ equity and liabilities 239,819 194,878 85,388 79,802 (9,707 ) (16,253 ) 315,500 258,427 2006 is restated according to new reporting structure for the Volvo Group. Shareholders' equity in Customer Finance operations have been adjusted by 650 compared to press release. April 17. Contingent liabilities 7,511 7,726 20 Cash flow statement second quarter Industrial operations Customer Finance Elim & reclassifications Volvo Group Total SEK bn 2007 2006 2007 2006 2007 2006 2007 2006 Operating activities Operating income 5.7 6.1 0.4 0.5 0.0 0.0 6.1 6.6 Depreciation and amortization 2.5 2.0 0.1 0.1 0.5 0.5 3.1 2.6 Other non-cash items (0.4 ) 0.1 0.0 0.2 0.0 (0.1 ) (0.4 ) 0.2 Change in working capital 1.7 0.5 (3.2 ) (2.6 ) (0.4 ) (0.2 ) (1.9 ) (2.3 ) Financial items and income taxes paid (1.3 ) (0.4 ) 0.0 (0.1 ) 0.0 0.1 (1.3 ) (0.4 ) Cash flow from operating activities 8.2 8.3 (2.7 ) (1.9 ) 0.1 0.3 5.6 6.7 Investing activities Investments in fixed assets (2.4 ) (2.1 ) 0.0 0.2 0.0 0.3 (2.4 ) (1.6 ) Investment in leasing vehicles 0.0 (0.2 ) (0.1 ) (0.8 ) (0.9 ) (1.0 ) (1.0 ) (2.0 ) Disposals of fixed assets and leasing vehicles 0.3 0.0 0.1 0.4 0.5 0.2 0.9 0.6 Operating cash flow 6.1 6.0 (2.7 ) (2.1 ) (0.3 ) (0.2 ) 3.1 3.7 Investments and divestments of shares, net 0.3 0.0 Acquired and divested operations, net (8.8 ) 0.0 Interest-bearing receivables incl marketable securites 1.4 1.2 Cash-flow after net investments (4.0 ) 4.9 Financing activities Change in loans, net 24.8 1.6 Dividend to AB Volvo shareholders (20.3 ) (6.8 ) Other 0.0 0.0 Change in cash and cash equivalents excl. translation differences 0.5 (0.3 ) Translation difference on cash and cash equivalents (0.1 ) (0.4 ) Change in cash and cash equivalents 0.4 (0.7 ) 21 Cash flow statement first six months Industrial operations Customer Finance Elim & reclassifications Volvo Group Total SEK bn 2007 2006 2007 2006 2007 2006 2007 2006 Operating activities Operating income 10.6 11.1 0.8 0.9 0.0 0.0 11.4 12.0 Depreciation and amortization 4.7 3.9 0.1 0.2 1.0 1.0 5.8 5.1 Other non-cash items (0.7 ) (0.1 ) 0.0 0.4 0.0 (0.1 ) (0.7 ) 0.2 Change in working capital (4.6 ) (2.7 ) (3.9 ) (2.9 ) (0.2 ) (0.6 ) (8.7 ) (6.2 ) Financial items and income taxes paid (2.9 ) (1.8 ) (0.1 ) (0.3 ) 0.1 0.1 (2.9 ) (2.0 ) Cash flow from operating activities 7.1 10.4 (3.1 ) (1.7 ) 0.9 0.4 4.9 9.1 Investing activities Investments in fixed assets (4.3 ) (4.9 ) 0.0 (0.2 ) 0.0 0.0 (4.3 ) (5.1 ) Investment in leasing vehicles (0.1 ) (0.2 ) (0.1 ) (0.8 ) (1.9 ) (1.0 ) (2.1 ) (2.0 ) Disposals of fixed assets and leasing vehicles 0.5 0.3 0.1 0.6 0.7 0.4 1.3 1.3 Operating cash flow 3.2 5.6 (3.1 ) (2.1 ) (0.3 ) (0.2 ) (0.2 ) 3.3 Investments and divestments of shares, net 0.3 (1.6 ) Acquired and divested operations, net (14.5 ) 0.2 Interest-bearing receivables incl marketable securites (1.1 ) 5.4 Cash-flow after net investments (15.5 ) 7.3 Financing activities Change in loans, net 36.2 1.1 Dividend to AB Volvo shareholders (20.3 ) (6.8 ) Other 0.0 0.0 Change in cash and cash equivalents excl. translation differences 0.4 1.6 Translation difference on cash and cash equivalents 0.1 (0.5 ) Change in cash and cash equivalents 0.5 1.1 22 Change in shareholders’ equity First six months SEK bn 2007 2006 Total equity at beginning of period 87.2 78.8 Shareholders' equity attributable to equity holders of the parent company at beginning of period 86.9 78.5 Translation differences 1.2 (1.4 ) Translation differences on hedge instruments of net investments in foreign operations (0.1 ) 0.1 Available-for-sale investments 0.0 0.1 Cash flow hedges (0.3 ) 1.3 Net income recognized directly in equity 0.8 0.1 Income for the period 7.8 8.6 Total recognized income and expense for the period 8.6 8.7 Dividend to Volvo's shareholders (20.3 ) (6.8 ) Share-based payments 0.1 0.1 Change in consolidation of Nissan Diesel 0.0 - Other changes 0.0 0.0 Shareholders' equity attributable to equity holders of the parent company at end of period 75.3 80.5 Minority interests at beginning of period 0.3 0.3 Translation differences 0.0 0.0 Net income recognized directly in equity 0.0 0.0 Income for the period 0.0 0.0 Total recognized income and expense for the period 0.0 0.0 Cash dividend 0.0 0.0 Minority regarding new acquisitions 0.5 - Other changes 0.0 0.0 Minority interests at end of period 0.8 0.3 Total equity at end of period 76.1 80.8 23 Net financial position Industrial operations Volvo Group June 30 Dec 31 June 30 Dec 31 SEK M 2007 2006 2007 2006 Long term customer finance receivables - - 35,888 32,089 Long term interest-bearing receivables 3,270 3,514 2,474 3,150 Short term customer finance receivables - - 34,238 32,653 Short term interest bearing receivables 3,734 9,751 1,303 966 Non-current assets held for sale, interest-bearing 0 5 0 5 Marketable securities 21,954 20,324 21,957 20,342 Cash and bank 10,395 9,618 11,283 10,757 Total financial assets 39,353 43,212 107,143 99,962 Provision for post employment benefits 10,181 8,664 10,210 8,692 Loans 45,254 11,465 112,743 66,957 Liabilities associated with assets held for sale, interest-bearing 0 7 0 7 Total financial debt 55,435 20,136 122,953 75,656 Net financial position (16,082 ) 23,076 (15,810 ) 24,306 Changes in net financial position, Industrial operations Second quarter First six months SEK bn 2007 2007 Beginning of period 5.4 23.1 Cash flow from operating activities 8.2 7.1 Investments in fixed assets (2.4 ) (4.4 ) Disposals 0.3 0.5 Operating cash-flow 6.1 3.2 Investments and divestments of shares, net 0.3 0.3 Acquired and divested operations, net (9.5 ) (25.8 ) Capital injections to/from Customer Finance operations 0.1 1.8 Currency effect 1.5 1.1 Dividend paid to AB Volvo shareholders (20.3 ) (20.3 ) Other 0.3 0.5 Total change (21.5 ) (39.2 ) Net financial position at end of period (16.1 ) (16.1 ) 2006 is restated according to new reporting structure for the Volvo Group. Shareholders' equity in Customer Finance operations have been adjusted by 650 compared to press release April 17. 24 Key ratios First six months Industrial operations 2007 2006 Gross margin 22.9 23.2 Research and development expenses in % of net sales 3.9 3.2 Selling expenses in % of net sales 8.4 7.9 Administrative expenses in % of net sales 2.8 2.6 Operating margin 8.3 8.8 June 30 Dec 31 12-month rolling figures unless otherwise stated 2007 2006 Return on operating capital, % 28.5 34.3 Net financial position at end of period, SEK billion -16.1 23.1 Net financial position at end of period in % of shareholders' equity -23.3 29.2 Shareholders' equity as percentage of total assets 28.8 40.6 Customer finance June 30 Dec 31 12-month rolling figures unless otherwise stated 2007 2006 Return on shareholders' equity, % 12.9 13.2 Equity ratio at end of period, % 8.3 10.2 Asset growth, % from proceeding year end until end of period 7.0 (2.3 ) Volvo Group 2007 2006 Gross margin 23.3 23.6 Research and development expenses in % of net sales 3.8 3.0 Selling expenses in % of net sales 8.7 8.1 Administrative expenses in % of net sales 2.7 2.5 Operating margin 8.6 9.2 June 30 Dec 31 12-month rolling figures unless otherwise stated 2007 2006 Basic earnings per share, SEK 7.60 8.04 Shareholders' equity, excluding minority interests,per share, at end of period, SEK 37 43 Return on shareholders' equity, % 17.9 19.6 Shareholders' equity at end of period as percentage of total assets 24.1 33.7 First six months Share data 2007 2006 Basic earnings per share, SEK 3.83 4.27 Diluted earnings per share, SEK 3.83 4.27 Number of shares outstanding, million 2026 404.7 Average number of shares during period, million 2025 404.5 Average diluted number of shares during period 2026 405.0 Number of company shares, held by AB Volvo 103 20.9 Average number of company shares, held by AB Volvo 104 21.1 25 Quarterly figures SEK M unless otherwise stated Industrial operations 2/2006 3/2006 4/2006 1/2007 2/2007 Net sales 65,680 57,627 65,287 58,857 69,339 Cost of sales (50,501 ) (44,684 ) (50,854 ) (45,175 ) (53,706 ) Gross income 15,179 12,943 14,433 13,682 15,633 Research and development expenses (2,034 ) (1,989 ) (2,380 ) (2,334 ) (2,679 ) Selling expenses (5,059 ) (4,831 ) (5,169 ) (4,972 ) (5,793 ) Administrative expenses (1,598 ) (1,464 ) (1,763 ) (1,822 ) (1,706 ) Other operating income and expenses (486 ) (1,812 ) (362 ) 297 (122 ) Income from investments in associated companies 12 (10 ) 26 81 317 Income from other investments 41 (3 ) 13 1 48 Operating income Industrial operations 2) 6,055 2,834 4,798 4,933 5,698 Customer Finance Finance and lease income 1,783 2,320 1,807 1,805 1,894 Finance and lease expenses (984 ) (1,532 ) (1,006 ) (1,042 ) (1,098 ) Gross income 799 788 801 763 796 Selling and administrative expenses (304 ) (319 ) (347 ) (354 ) (359 ) Credit provision expenses (11 ) (35 ) (99 ) (33 ) (32 ) Other operating income and expenses 0 (8 ) 17 19 16 Operating income Customer Finance 484 426 372 395 421 Volvo Group Operating income 6,539 3,260 5,170 5,328 6,119 Interest income and similar credits 164 149 194 241 249 Interest expense and similar credits (189 ) (81 ) (132 ) (148 ) (332 ) Other financial income and costs (57 ) (184 ) (6 ) (14 ) (65 ) Income after financial items 6,457 3,144 5,226 5,407 5,970 Taxes (1,777 ) 795 (1,525 ) (1,651 ) (1,941 ) Income for the period 4,680 3,939 3,701 3,756 4,030 * Attributable to Equity holders of AB Volvo 4,665 3,925 3,697 3,753 4,003 Minority interests 15 14 4 3 27 4,680 3,939 3,701 3,756 4,030 26 Share data 2/2006 3/2006 4/2006 1/2007 2/2007 Earnings per share, SEK1) 2.31 1.94 1.83 1.85 1.98 Number of shares outstanding, million 404.7 404.8 404.8 405.1 2,026 Average number of shares during period, million 404.6 404.8 404.8 404.9 2,026 Number of company shares, held by AB Volvo 20.9 20.9 20.9 20.6 103 Depreciation and amortization included above 2/2006 3/2006 4/2006 1/2007 2/2007 Industrial operations 2) 1,843 3,669 2,359 2,041 2,465 Customer Finance 47 (28 ) 81 37 36 Classification Group versus segment Customer Finance 3) 623 639 630 626 629 Total 2,513 4,280 3,070 2,704 3,130 Key operating ratios, Industrial operations 2/2006 3/2006 4/2006 1/2007 2/2007 Gross margin, % 23.1 22.5 22.1 23.2 22.5 Research and development expenses in % of net sales 3.1 3.5 3.6 4.0 3.9 Selling expenses in % of net sales 7.7 8.4 7.9 8.4 8.4 Administrative expenses in % of net sales 2.4 2.5 2.7 3.1 2.5 Operating margin , % 9.2 4.9 7.3 8.4 8.2 1) Income pershare is calculated as Income for the period (excl minority interests) divided by the weighted average number of shares outstanding during the period. Previous quarters restated for share split. 2) The third quarter of 2006 includes adjustment of goodwill in the subsidiary Mack Trucks of SEK 1,712 M 3) Reclassification of financial leases in segment Financial Services to operational leases in the Group. 27 Net sales SEK M 2/2006 3/2006 4/2006 1/2007 2/2007 Trucks 44,970 39,747 45,023 39,199 46,331 Construction Equipment 11,416 9,807 11,170 11,002 14,146 Buses 4,622 3,777 4,586 3,741 4,107 Volvo Penta 2,927 2,449 2,612 2,942 3,215 Volvo Aero 1,950 1,950 2,126 1,961 1,845 Eliminations and other (205 ) (103 ) (230 ) 12 (304 ) Industrial operations 65,680 57,627 65,287 58,857 69,339 Customer Finance 1,783 2,320 1,807 1,805 1,894 Reclassifications and eliminations 531 532 533 374 212 Volvo Group 67,994 60,479 67,627 61,036 71,446 Operating income SEK M 2/2006 3/2006 4/2006 1/2007 2/2007 Trucks 1) 4,126 3,470 3,575 3,711 3,831 Construction Equipment 1,276 872 1,047 946 1,398 Buses 201 162 211 90 122 Volvo Penta 375 257 226 293 444 Volvo Aero 153 143 (147 ) 92 93 Group headquarter functions and other (76 ) (358 ) (114 ) (199 ) (190 ) Industrial operations 1) 6,055 4,546 4,798 4,933 5,698 Goodwill adjustment - (1,712 ) - - - Industrial operations 6,055 2,834 4,798 4,933 5,698 Customer Finance 484 426 372 395 421 Volvo Group 6,539 3,260 5,170 5,328 6,119 1) Excluding adjustment of goodwill. Operating margin % 2/2006 3/2006 4/2006 1/2007 2/2007 Trucks 1) 9.2 8.7 7.9 9.5 8.3 Construction Equipment 11.2 8.9 9.4 8.6 9.9 Buses 4.3 4.3 4.6 2.4 3.0 Volvo Penta 12.8 10.5 8.7 10.0 13.8 Volvo Aero 7.8 7.3 (6.9 ) 4.7 5.0 Industrial operations 1) 9.2 7.9 7.3 8.4 8.2 Industrial operations 9.2 4.9 7.3 8.4 8.2 Volvo Group 9.6 5.4 7.6 8.7 8.6 1) Excluding adjustment of goodwill. 28 Accounting principles As of January 1, 2005, AB Volvo has applied the International Financial Reporting Standards (IFRS) – formerly the IAS – as adopted by the EU, for the group consolidation. The accounting principles, which were applied during the preparation of this report, are described in Note 1 to the consolidated financial statements, which are included in the 2006 Annual Report for the Volvo Group. This interim report has been prepared in accordance with IAS 34, Interim financial Reporting and the Annual Accounts Act. The financial reporting of the parent company has been prepared in accordance with the Annual Accounts Act and the Swedish Financial Accounting Standards Council’s RR 32:06 Accounting for legal entities, as described in the 2006 Annual Report. New accounting principles in 2007 In accordance with considerations presented in the Annual Report, Note 1, regarding new accounting principles for 2007, Volvo applies the new standard IFRS 7, Financial instruments: Disclosures and classification, as well as Amendments to IAS1, Presentation of financial statements. IFRS 7 does not entail any change in the reporting and valuation of financial instruments. On the other hand, certain disclosure requirements have been expanded, compared with earlier requirements under IAS 32, particularly as concerns the exposure and management of risk relating to financial instruments. The Amendments to IAS1 entail expanded additional disclosure regarding elements such as the definition of capital, capital structure and capital management policies. In addition to IFRSand the Amendment to IAS1, there are four IFRIC interpretations – IFRIC 7, Applying the Restatement Approach under IAS 29 Financial Reporting in Hyperinflationary Economies, IFRIC 8, Scope of IFRS 2, IFRIC 9, Reassessment of Embedded Derivatives, and IFRIC 10, Interim Financial Reporting and Impairment. The application of IFRS 7, Amendment to IAS 1 and IFRIC 7, 8, 9 and 10, has not had any impact on Volvo’s position or earnings. Changed financial reporting structure As of January 1, 2007, Financial Services are only consolidated in accordance with the purchase method. As of January 1, 2007, the responsibility for the Group’s treasury operations and real estate has been transferred from Financial Services. The treasury operations are reported among corporate functions. The Group’s real estate, held in Volvo Real Estate, is reported under industrial operations, and earnings are transferred back to the business areas, after previously having been reported under Financial Services. For this reason, the net financial position of the industrial operations has changed, as of December 31, 2006, from SEK 24.7 billion to SEK 23.1 billion, corresponding to a change in relation to shareholders’ equity from 28.3% to 29.2%. As of January 1, 2007, the benefits from the synergies created in the business units are transferred back to the various product areas. The allocation is based on the degree to which individual product areas have utilized the services of the business units. In prior years, only the earnings of the business units Volvo Powertrain and Volvo Parts have been distributed to the relevant product areas, and other business units have been reported under Other. Comparison figures for 2006 have been restated. Bridges to restatement of the 2006 quarterly and full-year figures per product area were presented in an attachment to the press release issued on April 17, 2007. The cash flow for 2006 has not been restated after the changes in the financial reporting structure. After the transfer back, the Other heading will contain mainly earnings linked to corporate functions. 29 Hedge accounting Volvo has chosen to apply hedge accounting from June 1 for a loan of 1 billion Euro borrowed during the second quarter. Volvo has not applied hedge accounting for financial instruments used to hedge interest and currency risks on loans before.Going forward, in applicable cases when the requirements for hedge accounting are considered to be fulfilled, Volvo will apply hedge accounting for this kind of instruments. Net financial position Net financial position for Industrial operations includes cash and cash equivalents, marketable securities and interest bearing short and long term receivables reduced by short- and long-term interest-bearing loans and provisions for post employment benefits. Net financial position for the Volvo Group also includes short- and long- term customer finance receivables. Depreciation period in aircraft engine projects In connection with its participation in aircraft engine projects with other companies, Volvo Aero in certain cases pays an entrance fee, which is capitalized as an intangible asset. During the second quarter, from May1, Volvo has adjusted the depreciation period to the estimated useful life, which is estimated to be 20 years. The effect of the change in estimate is SEK 14 M for the second quarter. Otherwise, accounting principles and methods of calculations have remained essentially unchanged from those applied in the 2006 Annual Report. Earnings per share Earnings per share is calculated according to the circumstances at the closing day of the period, June 30 2007, unless stated otherwise. On April 26, Volvo’s share split 6:1 with automatic redemption, in which the sixth share was redeemed by AB Volvo for SEK 25 per share took effect, which means that the number of shares were fivefold. Risks and uncertainties All business operations involve risk – managed risk-taking is a condition of maintaining a sustained favorable profitability. Risk may be due to events in the world and can affect a given industry or market. Risk can be specific to a single company. Volvo works continuously to identify, measure and manage risk, and in some cases Volvo can influence the likelihood that a risk-related event will occur. In cases in which such events are beyond Volvo’s control, the aim is to minimize the consequences. The risks to which the Volvo Group are exposed are classified into three main categories: External-related risks - such as the cyclical nature of the commercial vehicles business, intense competition, changes in prices for commercial vehicles and government regulations; Financial risks - such as currency fluctuations, interest levels fluctuations, valuations of shares or similar instruments, credit risk and liquidity risk and;
